DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants amendments filled on 06/02/2022 have overcome the 112(b) rejections and objections to the specification, drawings, and claims previously set forth.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12-14, & 16-17  are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Klem (US 20090047487 A1).
For claim 1; Klem discloses an avian pest deterrent device, comprising: a tape having:
an attachment side disposed with an adhesive (paragraphs [0012]-[0013]); and
a bird-visible patterns comprising an ultraviolet light reflecting component and an ultraviolet light absorbing component (abstract).
For claim 12; Klem teaches all limitations as stated above.
Klem further discloses wherein the tape is translucent to human vision (paragraph [0011]).
For claim 13; Klem teaches all limitations as stated above.
Klem further discloses wherein the ultraviolet light reflecting component and the ultraviolet light absorbing component are imprinted on a plastic sheet (paragraph [0002]).
For claim 14; Klem teaches all limitations as stated above.
Klem further discloses wherein the ultraviolet light reflecting
component and the ultraviolet light absorbing component are disposed on different layers (paragraph [0024]).
For claim 16; Klem teaches all limitations as stated above.
Klem further discloses wherein the bird-visible pattern comprises a striped array (fig. 2).
For claim 17; Klem teaches all limitations as stated above.
Klem further discloses wherein the bird-visible pattern comprises a rectangular array (fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Klem as applied to claim 1 above, and further in view of BAHAT (WO 2013114368 A2).
For claim 5; Klem teaches all limitations as stated above.
Klem does not disclose wherein the ultraviolet light reflecting component comprises electronic circuity and a mesh of an ultraviolet LED.
However, BAHAT does disclose wherein a coating comprises electronic circuity and a mesh of an ultraviolet light emitting diodes (pages 13-14; lines 24-14).
The only distinction between the prior art and the claimed invention is that the prior art is that the prior art does not teach the UV reflecting component including electronic circuitry and a mesh of LEDs. According to Klem, the reflective patterns taught may be used or incorporated as a coating, etching, etc. in glasses, plastics, buildings, or window, while BAHAT discloses a thin coating that comprises LEDs to deter birds from a wind turbine. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the LEDs and all the circuitry that coincides with the deterrent methods taught by Klem, in order to yield the predictable result of a light that is visible to the animals in view of the deterrent. See MPEP 2143 I. (A).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klem as applied to claim 1 above, and further in view of WERNER (WO 2016007179 A1).
For claim 10; Klem teaches all limitations as stated above.
Klem does not disclose wherein the ultraviolet light absorbing component comprises methyl anthranilate (Example 2).
However, WERNER does disclose wherein an ultraviolet light absorbing component comprises methyl anthranilate (Example 2).
The only distinction between the prior art and the claimed invention is that the prior art is that the prior art does not teach wherein the ultraviolet light absorbing component comprises methyl anthranilate. However, WERNER does disclose methyl anthranilate to successfully encourage the avoidance of avian creatures (Example 2). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of utilizing methyl anthranilate to improve the similar ultralight absorbing component taught by Klem in the same way. See MPEP 2143 I. (C) & (G).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Klem.
For claim 15; Klem teaches all limitations as stated above.
Klem does not disclose the bird visible pattern being a chevron array. 
However, the examiner asserts that it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the chevron array as a pattern, as it would have been a matter of obvious design choice, the pattern may be of whatever form or shape was desired or expedient. A change in form, shape, or design is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144 I. & IV. B.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                                                                                                                                                                                                                                    /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642